Per Curiam:

We think that the court below properly construed the part of the statute which requires the superintendent to pay to the receiver the proceeds of the securities. It is not necessary to consider whether it may not be somewdiat discretionary with the superintendent, the treasurer and the receiver to determine when the securities should be sold. But when that has been determined and the securities have been sold, then the statute is explicit. The proceeds are to be paid to the receiver. There is nothing in the statute which intimates that the superintendent is to retain the proceeds for any time after the securities have been sold, and there is no reason why he should do so.
One clause of the order appealed from directs the receiver, out of these proceeds, to pay the costs and expenses of this proceeding. No argument was made on this clause. But it should be stricken out. The statute states specifically how the receiver is to use the proceeds. There is no reason why the superintendent’s costs shoidd be paid therefrom. And nothing is shown rendering it necessary to make any specific charge of the receiver’s costs and expenses. A general direction to pay the costs and expenses of this proceeding is too vague.
This clause should be stricken out. The order, as thus modified, is affirmed, with ten dollars costs, and printing disbursements to be paid by the appellant.
Present — Leakned, P. J., Bocees and BoabdhaN, JJ.
Order affirmed, except as to part giving costs out of the fund which is stricken out, with ten dollars costs and printing disbursements.